OPINION
Appellant, Neal W. Provisor, appeals from the trial court's denial of his motion for judicial release. Provisor was convicted of possession of crack cocaine in violation of R.C. 2925.11(A) and sentenced to a definite term of one year on December 17, 1997.
Provisor filed his motion for judicial release on January 12, 1998 and the trial court denied it on March 23, 1998. On April 21, 1998 Provisor perfected this appeal. He was released from prison on November 13, 1998. Accordingly his appeal has been rendered moot by his release. State ex rel. Ohio Adult ParoleAuthority v. Coniglio (1993), 32 Ohio App.3d 52. Accordingly, this appeal is hereby ordered DISMISSED.
BROGAN, J., WOLFF, J., and KERNS, J., concur.
(Honorable Joseph D. Kerns, Retired from the Court of Appeals, Second Appellate District, Sitting by Assignment of the Chief Justice of the Supreme Court of Ohio).